The Court,
(Thruston, J., absent,)
upon hearing the testimony of witnesses, and the argument of counsel, set aside the inquisition, because they were of opinion that the company had unreasonably required the condemnation of the whole lot, when they might have left valuable property to Mr. Mason, which seems to *124be' of no use to the company, and because the jury had not ascertained, with sufficient certainty, the bounds of the land condemned.
Mr. C. Cox and Mr. Swann, for the plaintiff.
Mr. Key, for the defendant.